Citation Nr: 9919716	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  91-49 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection (on a primary and 
secondary basis) for a chronic neck disorder.  

2.  Entitlement to service connection (on a primary and 
secondary basis) for a chronic bilateral knee disorder.  

3.  Entitlement to a rating in excess of 50 percent for 
residuals of vertebra fracture at T12 and L3 with lumbar disc 
disease and arthritis.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to a rating in excess of 50 percent 
for residuals of fracture at T12 and L3 with lumbar disc and 
arthritis will be addressed at the end of this decision under 
the heading, "REMAND."  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has a chronic neck disorder, to include degenerative 
arthritis, of service origin or one that is secondary to a 
service-connected low back disorder.  

2.  There is no competent evidence of record showing that the 
veteran has a chronic bilateral knee disorder of service 
origin or a bilateral knee disorder that is secondary to a 
service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic neck disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  The claim for entitlement to service connection for a 
chronic bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of 


chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, the threshold question that must be resolved with 
regard to a claim is whether the veteran has presented 
evidence that the claim is well grounded.  Under the law, it 
is the obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 


App. 223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  



Factual Background

A review of the service medical records indicates that the 
veteran sustained a compression fracture of L3 in June 1952.  
His treatment included a cast and was completed by November 
1952.  He was then returned to duty.  Upon postservice VA 
examination in January 1955, lumbar spasm was present with 
tenderness and limitation of motion and diminution of the 
vertical diameters of L3 due to back injury.  

Service connection for compression fracture of L-3 with 
limitation of motion and deformity of vertebral body was 
established upon rating determination in February 1955 and a 
20 percent evaluation was assigned.  

A private physician reported in a 1958 statement that he had 
seen the veteran for back problems.  The 20 percent rating 
was confirmed upon rating determination in August 1958.  

The veteran was hospitalized at a VA facility in September-
October 1970 for chronic low back syndrome.  X-rays reflected 
degenerative changes in the spine, most severe at L3-L4.  A 
temporary total rating was assigned upon rating decision in 
December 1970.  

VA outpatient records in 1971s reflect that the veteran 
continued to be seen for low back complaints.  Upon VA 
examination in October 1971, limitation of motion of the 
lumbar spine was demonstrated.  A December 1971 rating 
decision determined that the temporary total rating in effect 
was extended, to be followed by an increased rating of 40 
percent.  

In June 1972, the Board confirmed the 40 percent rating 
decision.  



A VA record dated in April 1973 shows that the veteran 
exhibited tenderness of the lumbar spine musculature with 
indications of muscle spasm and limitation of motion.  The 
examiner's impressions were musculoligamentous strain of the 
lumbar spine and discogenic disease of the same.  The RO, in 
an October 1973, confirmed the 40 percent rating.  

A VA X-ray of the lumbar spine in January 1974 was 
interpreted as showing a slight rotoscoliosis to the left 
side and a straightening of the normal lordotic curvature and 
hypertrophic and osteophytic spurring of the lumbar vertebral 
bodies.  The examiner felt that the veteran was totally 
disabled.  The RO, in a June 1974 rating decision, increased 
the 40 percent disability evaluation to 60 percent.  

Upon VA orthopedic examination in January 1981, the veteran's 
posture was normal, and the spine was well aligned.  His gait 
was normal, and he could walk on his toes and heels and squat 
all the way and return.  There continued to be some 
limitation of motion of the lumbar spine.  Reflexes were 
equal in the lower extremities.  Sensation was absent over 
the left ankle and foot laterally.  Active range of motion of 
all lower extremities was normal.  Strength of all lower 
extremities was good.  The final diagnoses were compression 
fracture of several lumbar vertebrae, degenerative arthritis 
of the lumbar spine, and scoliosis of the lumbar spine, left 
convex.  

Upon routine VA examination in January 1982, the veteran's 
posture was normal and the spine was well aligned.  He 
exhibited a limp because of low back pain.  He could walk on 
his toes but could not maintain walking on his heels.  Range 
of motion was limited.  There was tenderness to palpation 
over the lumbar spine.  Active range of motion of all lower 
extremity joints was within normal limits.  X-ray showed a 
wedge compression fracture of L3 and slight wedging of T11 
vertebral body.  Upon rating decision in April 1982, the RO 
determined that the 60 percent rating should be decreased to 
a 40 percent rating to be combined with a 10 percent 
evaluation for vertebral deformity, for an evaluation of 50 
percent.  

VA outpatient records from 1982 reflect that the veteran was 
on an exercise program.  He complained of limitation of 
motion of the neck in July of that year.  He also reported 
numbness in the lower extremities.  Electromyographic (EMG) 
and nerve conduction studies in November indicated no 
radiculopathy but findings were suggestive of peripheral 
neuropathy.  

In January 1983, the RO confirmed the 50 percent combined 
rating for the service-connected back disorder.  

VA records from early 1983 show that the veteran was seen for 
low back complaints and for knee and hip pain.  

Social Security records from 1983 reflect that his disability 
benefits were to cease.  Rating decision in June 1983 
confirmed the 50 percent disability rating.  

In April 1984, the Board again confirmed the 50 percent 
disability rating.  AN individual unemployability rating was 
also denied.  

A computerized tomography scan (CT) of the lumbar spine 
showed suspect small left-sided disc at L5, S1 and mild 
scoliosis.  In December 1983, the veteran was seen for 
tenderness over the let cervical spine area with decreased 
range of motion of his neck as a result of pain.  The veteran 
was also being treated for urinary problems.  The final 
diagnostic impression included urinary incontinence and 
probable upper motor neuron incomplete neurogenic bladder, 
and lumbar spine injury with neural impingement.  

Upon VA orthopedic examination in November 1985, the final 
diagnostic impressions were lateral and rotational scoliosis 
of the lumbar spine to the left, status post injury of the 
low back, diskogenic disease of the upper and lower thoracic 
spine, degenerative arthritis of the lumbar spine and 
sacroiliac joints, and fracture of the vertebral lumbar 
spine, by history.  

The RO, in a December 1985 decision, confirmed the 50 percent 
evaluation in effect for the back condition.  

In January 1989, the veteran was seen at a private facility 
for low back pain and anxiety.  The RO, in an August 1989 
decision, confirmed the 50 percent rating.  

VA outpatient records from 1990 include a cervical spine X-
ray which showed moderate degenerative changes of the 
cervical spine involving the anterior and posterior elements.  
Disc space narrowing was present at C5-6.  In January 1991, 
the veteran was seen after he slipped and hurt his back.  X-
rays were interpreted as showing moderate degenerative disc 
disease.  In a March 1991 rating decision, the disability 
rating in effect for the service-connected back disorder was 
confirmed.  

Additional VA records from 1991 reflect that the veteran 
complained of low back pain with radiation to the neck and 
legs.  No diagnosis of those areas was made.  His medication 
(Motrin) was refilled.  He was invited to undergo a program 
of pain management but declined.  He stated that he was 
interested only if it would help him to increase his service 
connection evaluation rating.  He said that he was coping 
well with the pain.  

In September 1991, the veteran's service-connected low back 
disorder was reclassified as residuals of lumbar vertebral 
fracture with disc disease and arthritis.  The 50 percent 
evaluation was confirmed.  Service connection for a neck 
condition and a bilateral knee condition was denied.  

Subsequently submitted records include a private magnetic 
resonance imaging (MRI) from 1988 which showed a disk 
herniation at L4-L5 with left traversing nerve compromised 
and L3-4 focal protrusion.  EMG and nerve conduction studies 
from this time were said to be consistent with peripheral 
neuropathy and chronic changes in L4-5, but VA studies in 
February 1992 were normal.  VA examination in May 1992 showed 
that the appellant wore a lumbosacral corset and a knee 
brace.  


He used a cane.  Additional VA examination in May 1992 
reflected loss of bladder control and bowel control and sex 
function.  The veteran was hospitalized at a VA facility in 
March 1992 for rehabilitation care for neck and back pain.  
Examination at this time revealed pain and limitation of 
motion with radiating pain and weakness to the upper 
extremities due to cervical disc disease.  

VA gastrointestinal consult in March 1993 revealed urinary 
incontinence and enuresis secondary to the service-connected 
back injury.  The diagnosis was neurogenic bladder secondary 
to spinal cord injury with incomplete motor neuron and 
detrusor instability.  

Upon rating decision in June 1993, the 50 percent evaluation 
for the service-connected low back was continued.  Service 
connection was established for neurogenic bladder as 
secondary to this back injury.  Service connection for the 
neck and knee conditions continued to be denied.  

At a December 1998 personal hearing, the veteran testified 
that his neck and knee conditions were causally connected to 
his back disorder.  Specifically, he said that he fell and 
injured his back during service.  He did not recall injuring 
his neck at that time, but his wife recalled that he was seen 
in the mid 1950s for neck complaints.  (The Board notes that 
this would have been during service.)  Hearing [Hrg.] 
Transcript [Tr.] at 1-2.  He believed that his initial 
treatment for neck problems post service was in the early 
1970s.  Tr. at 2.  He said that between the mid 1950s and 
1970s, he did not experience neck problems.  Tr. at 3.  He 
said that no physician had told him that his neck problems 
were the result of his back disorder.  Tr. at 4.  He also 
said that he did not have problems with his knees during 
service.  He believed that his knee complaints started in the 
mid 1970s.  Tr. at 5.  His wife said that his main complaints 
associated with the knees were cramping and a burning 
sensation.  Occasionally, they swelled.  Tr. at 7.  



At a June 1999 video hearing, the veteran and his wife again 
testified in support of his contentions.  His representative 
pointed out that the veteran wore a corset to alleviate his 
low back symptoms.  He also wore knee braces.  Tr. at 2-4.  
He was unable to raise his hands very high as a result of his 
neck problems.  Tr. at 3.  He was unable to walk for any 
distance due to his problems.  On occasion, he could not get 
up from a sitting position with aid.  Tr. at 8.  Not only did 
he have problems raising his upper extremities, but his neck 
hurt when he turned it from left to right.  Tr. at 10.  His 
wife testified that he was in much pain as indicated by his 
facial expression.  Tr. at 12.  The knee braces helped with 
the instability in his knees which often caused him to fall.  
Tr. at 12-14.  

Analysis

The Board will first consider the issues of entitlement to 
service connection for disorders of the neck and knees on a 
direct basis.  A review of the evidence of record, as 
summarized above, reflects that the veteran was not treated 
for disorders of the neck or knees until many years after 
service.  While the veteran was treated during service for a 
vertebral fracture, for which service connection is in 
effect, he has presented no medical evidence demonstrating a 
nexus between the current knee and neck disorders and the 
incidents of service.  

In this regard, the Board notes that while the veteran and 
his wife have testified that he was seen for neck complaints 
in the early 1950s (during service), there are no medical 
records supporting this allegation.  The first objective 
clinical evidence reflecting treatment of neck or knee 
conditions was many years after service, and there is no 
medical report that includes an opinion that current neck and 
knee conditions are related to any incident of service, to 
include as a residual of his back injury.  Thus, the sole 
definite statements with regard to this question are the 
contentions as expressed by the veteran and his wife and the 
testimony that they 


have given in this regard.  As the veteran and his spouse are 
not medical professionals, their statements, unsupported by 
competent medical evidence, cannot render the claims well 
grounded.  See Grottveit and Espiritu, supra.  In the absence 
of such evidence, the veteran's claims for service connection 
for a disorder of the neck and knees on a direct basis in not 
plausible and is denied.  

The Board has also considered the issues of service 
connection on a secondary basis for disorders of the neck and 
knees.  The question of causation is likewise medical in 
nature, and beyond the expertise of the Board and the 
veteran.  Hence, the Board must review the medical evidence 
of record to determine whether such causation is 
demonstrated.  A review of the multiple compensation 
examination reports and the private and VA treatment records 
does not demonstrate support for such a conclusion.  On none 
of these records did the examiner reach the conclusion that 
any disorder of the neck or knees was the result of the 
service-connected back disorder.  Therefore, the Board 
concludes that the veteran's claim for service connection for 
a disorder of the neck or knees is likewise no plausible.  In 
the absence of a well grounded claim on either a direct or 
secondary basis, the veteran's claim for service connection 
for disorder of the neck or knees must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disabilities.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v., 
Brown, 8 Vet. App. 69, 77-80 (1995)).  


ORDER

Service connection (on a primary and secondary basis) for a 
chronic neck disorder is denied.  

Service connection (on a primary and secondary basis for a 
chronic bilateral knee disorder is denied.  


REMAND

Regarding the increased rating claim, the record shows that 
the veteran's low back was most recently examined by the VA 
in 1992.  The Board also noted that 38 C.F.R. § 4.10 provides 
that in cases of functional impairment , evaluations must be 
based upon lack of usefulness of the affected part or systems 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59 require consideration 
of functional disability due to pain, weakened movement, 
excess fatigability, incoordination, or pain on movement.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran includes obtained medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the for the following action:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for low back 
problems that are not already of record.  
Most important are those records which 
might exist subsequent to the most recent 
clinical records in the claims file from 
March 1993.  After securing any necessary 
authorizations, the RO should request 
copies 


of all indicated records which have not 
been previously secured and associate 
them with the claims folder.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the severity of 
his low back disorder.  All indicated 
tests, studies, and X-rays should be 
performed.  The report should set forth 
all objective findings regarding the low 
back, including complete range of motion 
measurements.  Specifically, the examiner 
should state, in degrees, the veteran's 
lumbar spine flexion, extension, lateral 
flexion, rotation.  The examiner should 
comment on the existence of any 
functional loss due to pain, or weakened 
movement, excess fatigability, 
incoordination, or pain on movement of 
the lumbar spine.  The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report 


of examination.  If the report does not 
include sufficient data or adequate 
responses to the specific opinions 
requested, the repot must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for his low back 
disorder.  The RO should discuss all 
applicable diagnostic codes, with 
particular attention the applicability of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should also be given to 38 C.F.R. § 3.321 
(1998).  

If any benefit sought remains denied, the appellant 
and his representative should be provided a 
supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and 
the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The 
Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran 
until contacted by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

